


Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE


This is a Separation Agreement and General Release (referred to as “Agreement”)
entered into this ___ day of February, 2015, by and between Dan Sescleifer
(referred to as “COLLEAGUE”) and Energizer Holdings, Inc. (referred to as
“ENERGIZER” and defined at Paragraph 19).


In consideration of the mutual promises contained in this Agreement, ENERGIZER
and COLLEAGUE agree as follows:


1.COLLEAGUE and ENERGIZER agree that COLLEAGUE’s employment with ENERGIZER will
be terminated. The parties have agreed that COLLEAGUE will remain employed with
ENERGIZER up through July 1, 2015 (the “Separation Date”). In this regard,
ENERGIZER agrees to pay COLLEAGUE his existing salary and to maintain his
existing insurance coverage through the Separation Date, and COLLEAGUE agrees to
continue to use his best efforts to achieve ENERGIZER’s goals and objectives,
and to promote the best interest and welfare of ENERGIZER up to and including
the Separation Date.


2.ENERGIZER agrees:


a.
To vest COLLEAGUE in a portion of all outstanding time-based restricted stock
equivalents (“RSEs”), determined by multiplying the number of such RSEs in each
such award by a fraction, the numerator of which is the number of days which
have elapsed as of June 30, 2015 during the vesting period for such award, and
the denominator of which is the total number of days in the vesting period. 
Such vested awards shall be paid (i) no sooner than the Effective Date of
Exhibit A, and thereafter on the same date that such awards would have been paid
had COLLEAGUE’s employment with ENERGIZER continued until the end of the
applicable vesting period and (ii) in shares of common stock of the successor to
ENERGIZER, which will be the company which continues the personal care portion
of ENERGIZER’s business.  In addition, if any changes are made to similar awards
issued to other named executive officers on the same date that such awards were
issued to COLLEAGUE, these RSEs held by COLLEAGUE shall be similarly adjusted to
reflect the changed terms;



b.
To the extent the performance goals under outstanding performance-based RSEs
issued to COLLEAGUE are achieved in accordance with the terms of each such
award, to vest COLLEAGE in a portion of each such outstanding performance-based
RSE, determined by multiplying the number of such RSEs in each such award by a
fraction, the numerator of which is the number of days which have elapsed as of
June 30, 2015 during the vesting period for such award, and the denominator of
which is the total number of days in the vesting period.  Such vested awards
shall be paid, if at all based on achievement of the underlying performance
goals, (i) no sooner than the Effective Date of Exhibit A, and thereafter on the
same date that such awards would have been paid had COLLEAGUE’s employment with
ENERGIZER continued until the end of the applicable vesting period and (ii) in
shares of common stock of the successor to ENERGIZER, which will be the company
which continues the personal care portion of ENERGIZER’s business.  In addition,
if any changes are made to similar awards issued to other named executive
officers on the same date that such awards were issued to COLLEAGUE, these RSEs
held by COLLEAGUE shall be similarly adjusted to reflect


1

--------------------------------------------------------------------------------




the changed terms;


c.
To the extent the goals under the Annual Bonus Program for Fiscal Year 2015 are
achieved, to pay to COLLEAGUE a prorated bonus thereunder, determined by
multiplying the total earned bonus amount for such fiscal year by a fraction,
the numerator of which is the number of days which have elapsed as of June 30,
2015 during such fiscal year, and the denominator of which is 365.  Such earned
annual bonus amount, if any, shall be paid no sooner than the Effective Date of
Exhibit A, and thereafter on the same date that such amounts would have been
paid had COLLEAGUE’s employment with ENERGIZER continued under the date of
payment; and



d.
To pay to COLLEAGUE, in one lump sum, the value of any earned, unused paid time
off (“PTO”) as of July 1, 2015.



3.    The benefits and payments referenced in Paragraph 2 of this Agreement
shall be contingent upon and subject to COLLEAGUE’s execution and non-revocation
of a second Full and General Release of Claims in the form attached hereto as
Exhibit A to this Agreement, which will be presented to COLLEAGUE on or around
the Separation Date for COLLEAGUE’s review and signature. ENERGIZER will provide
to COLLEAGUE the payments referenced in Paragraph 2 no sooner than the 8th
calendar day following its receipt of the second Full and General Release of
Claims executed by COLLEAGUE.


4.    COLLEAGUE and ENERGIZER understand and agree that, if COLLEAGUE
voluntarily resigns or is terminated for cause prior to July 1, 2015, he
forfeits entitlement to the benefits and payments described in Paragraph 2 of
this Agreement.


5.    This Agreement shall not affect the terms of COLLEAGUE’s entitlement to
ENERGIZER’s Transaction Success Initiative to which COLLEAGUE is currently
entitled. The terms of that arrangement shall continue in effect.


6.    COLLEAGUE agrees:


a.
to cooperate with and assist ENERGIZER, as directed, through the Separation Date
so that all of COLLEAGUE’s duties, responsibilities, and pending matters can be
transferred in an orderly way;



b.
to provide ENERGIZER with reasonable cooperation and assistance, upon
ENERGIZER’s request, including testifying at all trials, when COLLEAGUE might
have relevant information. ENERGIZER shall pay COLLEAGUE for any reasonable and
necessary expenses and any loss of wages or salary which COLLEAGUE incurs
because of his requested cooperation with and assistance to ENERGIZER. If
COLLEAGUE is not gainfully employed elsewhere at the time, ENERGIZER shall pay
for COLLEAGUE’s time at an hourly rate based on his final base salary for
ENERGIZER as of the Separation Date;



c.
to return all ENERGIZER materials that may have been issued to COLLEAGUE,
including, but not limited to, computer hardware, software, data and disks,
draft books, cars, office equipment and supplies, credit cards, cash advances
and, if necessary, to file any outstanding final expense report;



d.
not to apply for unemployment compensation benefits until he actually is removed
from ENERGIZER’s payroll and no longer receives salary and benefit continuation.
ENERGIZER


2

--------------------------------------------------------------------------------




agrees not to oppose any such application for unemployment compensation benefits
by COLLEAGUE;


e.
that during COLLEAGUE’s employment with ENERGIZER, COLLEAGUE had access to
confidential information and developed certain relationships with employees and
customers of ENERGIZER such that if COLLEAGUE were allowed to compete against
ENERGIZER, COLLEAGUE would have an unfair advantage based upon confidential
information and/or relationships developed. Therefore, COLLEAGUE agrees that for
a period of twelve (12) months from the Separation Date, COLLEAGUE will not,
directly or indirectly, on COLLEAGUE’s behalf or on behalf of any other person,
firm, corporation, partnership, or other entity:



i.
become an employee, consultant, or independent contractor of, or otherwise
perform services of any kind for, any person, firm, corporation, partnership or
other entity that provides any services that are like, related to, similar to,
or that substitute for or compete with the Business of ENERGIZER; and/or



ii.
provide any services like, related to, similar to, or that substitute for or
compete with the Business of ENERGIZER to any customer of ENERGIZER; and/or



iii.
work with any person or entity from whom COLLEAGUE has received, or to whom he
has conveyed, any Confidential Information; and



iv.
work for any entity to whose employees or former employees COLLEAGUE has
conveyed ENERGIZER’s Confidential Information.



“Business” means any of the following activities: all aspects of formulating,
manufacturing, marketing, distributing, consulting with regard to, and/or
operating a facility for the formulating, manufacturing, processing, marketing,
or distribution of batteries, lighting products, razors, shaving related
products, tampons, infant feeding and care products and/or sun protection
products.


“Confidential Information” means the same as defined in Paragraph 7 below.


f.
that during COLLEAGUE’s employment with ENERGIZER, COLLEAGUE had access to
confidential information and developed certain relationships with employees and
customers of ENERGIZER such that if COLLEAGUE were allowed to pursue
relationships with ENERGIZER’s customers, COLLEAGUE would have an unfair
advantage based upon confidential information and/or relationships developed.
Therefore, COLLEAGUE agrees that for a period of twelve (12) months from the
Separation Date, COLLEAGUE will not, directly or indirectly, on COLLEAGUE’s
behalf or on behalf of any other person, firm, corporation, partnership, or
other entity:



i.
solicit or encourage (1) any customer of ENERGIZER with whom COLLEAGUE worked or
had contact, (2) any entity that had been a customer with ENERGIZER within
twelve (12) months preceding COLLEAGUE’s termination of employment with
ENERGIZER, and with whom COLLEAGUE worked or had contact, (3) any prospective
customer COLLEAGUE participated in any way in soliciting within twelve (12)
months before COLLEAGUE’s termination of employment with ENERGIZER, or (4) any
Affiliate of any of the foregoing, to void, terminate or


3

--------------------------------------------------------------------------------




diminish its relationship with ENERGIZER; nor will COLLEAGUE provide services
that substitute for or compete with the Business of ENERGIZER, or assist any
person or entity in providing such services, to any customer, person or entity
described in subparts (1)-(4) of this subparagraph f.(i); or


ii.
solicit or encourage (1) any customer of ENERGIZER, (2) any entity that had been
a customer with ENERGIZER within twelve (12) months preceding COLLEAGUE’s
termination of employment with ENERGIZER, (3) any prospective customer ENERGIZER
actively solicited by ENERGIZER within twelve (12) months before COLLEAGUE’s
termination of employment with ENERGIZER, or (4) any Affiliate of any of the
foregoing, to void, terminate or diminish its relationship with ENERGIZER; nor
will COLLEAGUE provide services that substitute for or compete with the Business
of ENERGIZER, or assist any person or entity in providing such services, to any
customer, person or entity described in subparts (1)-(4) of this subparagraph
f.(ii); or



iii.
seek to persuade (1) any customer of ENERGIZER, (2) any entity that had been a
customer with ENERGIZER within twelve (12) months preceding COLLEAGUE’s
termination of employment with ENERGIZER, (3) any prospective customer ENERGIZER
actively solicited within twelve (12) months before COLLEAGUE’s termination of
employment with ENERGIZER, or (4) any Affiliate of any of the foregoing, to
conduct with anyone else any business or activity which such customer conducts
or could have conducted with ENERGIZER or any of its Affiliates.



“Affiliate” means all persons or entities directly or indirectly controlling,
controlled by or under common control with such person or entity, where control
may be by either management authority, contract or equity interest. As used in
this definition, “control” and correlative terms have the meanings ascribed to
such words in Rule 12b-2 of the Securities Exchange Act of 1934, as amended.


“Business” means any of the following activities: all aspects of formulating,
manufacturing, marketing, distributing, consulting with regard to, and/or
operating a facility for the formulating, manufacturing, processing, marketing,
or distribution of batteries, lighting products, razors, shaving related
products, tampons, infant feeding and care products and/or sun protection
products.
 
“Confidential Information” means the same as defined in Paragraph 7 below.


a.
not to reapply for employment with ENERGIZER.



7.    COLLEAGUE acknowledges that the information, observations, and data
relating to the formulation, processing, manufacturing, sale, and marketing of
ENERGIZER’s battery and battery related products and/or razors, shaving-related
products, tampons, infant feeding and care, and/or sun protection products
obtained by COLLEAGUE during the course of COLLEAGUE’s employment with ENERGIZER
(the “Confidential Information”) are confidential and the exclusive property of
ENERGIZER and its affiliated companies. Such Confidential Information shall
include, but not be limited to, ENERGIZER’s current and planned information
systems, the names, addresses or particular desires or needs of its customers,
the bounds of its markets, the prices charged for its services or products, its
market share, marketing strategies and promotional efforts in any market,
information concerning product development, manufacturing processes, research
and development projects, formulas, inventions and compilations of information,
records or

4

--------------------------------------------------------------------------------




specifications, information concerning ENERGIZER’s past and present employees,
including compensation, benefits, and Fair Labor Standards Act exemption
classifications, information concerning future product or market developments,
financial information, information regarding suppliers and costs of raw
materials and other supplies, financing programs, overhead distribution and
other expenses, or conversion costs. COLLEAGUE understands and agrees that such
Confidential Information is important, material, and confidential, and that
disclosure would gravely affect the successful conduct of ENERGIZER’s
businesses. COLLEAGUE agrees that COLLEAGUE will not disclose to any
unauthorized persons or use for COLLEAGUE’s own account or for the benefit of
any third party (other than ENERGIZER) any of such Confidential Information
without ENERGIZER’s prior written consent, unless and to the extent that such
Confidential Information becomes generally known to and available for use by the
public other than as a result of COLLEAGUE’s acts or omissions to act. COLLEAGUE
warrants and represents that COLLEAGUE has, or will before the Separation Date,
returned and delivered to ENERGIZER all memoranda, notes, plans, programs,
records, reports, and other documentation (and copies thereof) relating to the
business of ENERGIZER, its affiliates, and its predecessors which COLLEAGUE
possesses or has under COLLEAGUE’s control including, but not limited to,
computer hardware, software, data and disks, draft books, cars, office equipment
and supplies, credit cards, cash advances and, if necessary, any outstanding
final expense report. The obligation to protect Confidential Information is
ongoing and does not expire upon the termination of the parties’ employment or
contractual relationship.


8.    It is understood and agreed that only the PTO payment and the prorated
bonus payment, if any, identified in Paragraph 2 of this Agreement will be
considered benefit earnings for applicable benefit plans of ENERGIZER. Any other
monies paid to COLLEAGUE pursuant to this Agreement shall not constitute
earnings for benefit plan purposes.
    
9.    The payment terms and vesting terms, if any, contained in Paragraph 2 of
this Agreement are in addition to any wages to which COLLEAGUE already is
entitled because of his work for ENERGIZER. COLLEAGUE agrees to accept the
promises and terms in Paragraph 2 above in consideration for the settlement,
waiver, and release and discharge of any and all claims or actions against
ENERGIZER arising under any federal, state, or local statute, law, or regulation
pertaining to employment discrimination on the basis of sex, race, color,
religion, creed, national origin, age, mental or physical disability, marital
status, veteran’s status, or any other reason established by law, including any
claim of actual or constructive wrongful discharge.
    
10.    COLLEAGUE agrees to release, settle, and forever discharge ENERGIZER,
including its agents and employees, from any and all claims, causes of action,
rights, demands, debts, or damages of whatever nature, whether or not COLLEAGUE
currently knows of them, which might have arisen from COLLEAGUE’s employment
(including any international assignment) with and termination from ENERGIZER and
which may be brought by COLLEAGUE or another person on COLLEAGUE’s behalf. This
includes, but is not limited to, any claim COLLEAGUE might raise under contract
or tort law, or industrial statute or industrial instrument, including for
actual or constructive wrongful discharge, and all claims of discrimination
which COLLEAGUE may have arising out of any violation of any local, state, or
federal law, regulation, or executive order, including but not limited to all
claims under the Age Discrimination in Employment Act (including but not limited
to the Older Worker’s Benefit Protection Act), Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Family Medical Leave Act, the Occupational Safety and Health Act, the
Rehabilitation Act, the Employee Retirement Income Security Act, the
Consolidated Omnibus Budget Reconciliation Act, The Dodd-Frank Wall Street
Reform and Consumer Protection Act; The Sarbanes-Oxley Act, as well as any
claim, right or cause of action under the Missouri Revised Statutes including,
but not limited to, Workers’ Compensation Retaliation § 287.780, the Service
Letter Statute § 290.140, the Missouri Human Rights Act § 213.010 et seq., the
Missouri

5

--------------------------------------------------------------------------------




Overtime / Minimum Wage Act, § 290.010 et seq., or any other relevant federal,
state, or local statutes or ordinances governing or concerning employment or
employee benefits that can be released by private agreement and that have arisen
prior to the Effective Date of this Agreement.
    
11.    This Agreement does not release COLLEAGUE’s right to file a charge (or
otherwise communicate) with the Equal Employment Opportunity Commission (the
“EEOC”), the National Labor Relations Board (the “NLRB”), or similar state or
local agencies in connection with any claim COLLEAGUE believes he may have
against ENERGIZER. However, by executing this Agreement, COLLEAGUE hereby waives
the right to recover in any proceeding he may bring against ENERGIZER before the
EEOC, the NLRB, or any other agency or in any proceeding brought against
ENERGIZER by the EEOC, the NLRB, or any other agency on COLLEAGUE’s behalf.


12.    This Agreement shall not affect COLLEAGUE’s right to raise any claims
based on any Social Security or unemployment compensation laws, or based on the
terms of any employee pension or welfare benefit plan of ENERGIZER, including
its subsidiaries and affiliated companies, which may involve benefits that
should be paid to COLLEAGUE now or in the future.


13.    COLLEAGUE represents and warrants that he has received any and all wages
and commissions for work performed and all overtime compensation to which he may
have been entitled, and that he is not currently aware of any facts or
circumstances constituting a violation by ENERGIZER of the Fair Labor Standards
Act (“FLSA”) or comparable state or local law. COLLEAGUE also represents and
agrees that to the best of COLLEAGUE’s knowledge and belief, he has not suffered
any on-the-job injury for which he has not already filed a claim.


14.    COLLEAGUE understands that any breach of Paragraphs 6 or 7 of this
Agreement could cause irreparable harm to ENERGIZER. COLLEAGUE agrees that
ENERGIZER has the right to seek an injunction to prevent violation of
COLLEAGUE’s obligations under this Agreement, in addition to ENERGIZER’s right
to seek remedies at law.


15.    COLLEAGUE agrees not to talk about, write about, or otherwise disclose
the existence of this Agreement, the terms of this Agreement, or any fact
concerning its negotiation, execution, or implementation to any person, firm, or
corporation, other than COLLEAGUE’s spouse, financial advisor, or attorney,
without ENERGIZER’s express prior consent or unless required by law. If
COLLEAGUE discloses the terms of this Agreement to COLLEAGUE’s spouse, financial
advisor or attorney, COLLEAGUE shall advise that confidentiality is an essential
part of this Agreement and advise each that they are bound by the
confidentiality clause.


16.    This Agreement is intended to finally and fully conclude the employment
relationship between COLLEAGUE and ENERGIZER and may be amended only by an
Agreement in writing signed by the parties hereto. This Agreement shall not be
interpreted as an admission by either COLLEAGUE or ENERGIZER of any wrongdoing
or any violation of federal, state or local law, regulation, or ordinance.
ENERGIZER specifically denies that it, or its employees, supervisors,
representatives, or agents, has ever committed any wrongdoing whatsoever against
COLLEAGUE.


17.    In the event that any provision of this Agreement shall be held to be
invalid or unenforceable for any reason whatsoever, it is agreed such invalidity
or unenforceability shall not affect any other provision of this Agreement and
the remaining covenants, restrictions, and provisions hereof shall remain in
full force and effect, and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable, and enforceable.



6

--------------------------------------------------------------------------------




18.    This Agreement will be governed by the internal law of the State of
Missouri and not the law of conflicts. Any lawsuit concerning the rights and
obligations created by, or the enforceability of, this Agreement may be brought
only in the United States District Court for the Eastern District of Missouri
or, in the event such court lacks jurisdiction, in the Missouri State Court in
St. Louis County, Missouri. The parties waive the right to a jury trial in any
such lawsuit.


19.    For purposes of this Agreement, the term “ENERGIZER” shall include
Energizer Holdings, Inc., Eveready Battery Company, Inc., Schick Manufacturing,
Inc., Playtex Products, Inc., American Safety Razor, LLC, all subsidiary and
affiliated companies, predecessors, successors, and assigns of the
aforementioned, and all past, present, and future officers, directors, agents,
representatives, stockholders, and employees of any of the foregoing.


20.    COLLEAGUE expressly acknowledges that ENERGIZER has given him at least
twenty-one (21) days to consider this Agreement as originally presented and that
ENERGIZER also has given him the opportunity to discuss all aspects of this
Agreement with an attorney before signing this Agreement. COLLEAGUE states that
he has discussed this Agreement with or, in the alternative, has freely elected
to waive any remaining part of the twenty-one (21) days and any further
opportunity to discuss this Agreement with, an attorney before signing it.


21.    COLLEAGUE may revoke his acceptance within seven (7) days after signing
this Agreement. COLLEAGUE’s notice of revocation must be given to ENERGIZER’s
Human Resources Department in writing within seven (7) days after signing this
Agreement. If COLLEAGUE does revoke this Agreement, neither COLLEAGUE nor
ENERGIZER will be required to satisfy any of the terms of this Agreement. If
COLLEAGUE has not revoked his acceptance, within seven (7) days this Agreement’s
effectiveness will become final (the “Effective Date”).


22.    COLLEAGUE ACKNOWLEDGES HE HAS READ THIS AGREEMENT CONSISTING OF
TWENTY-TWO (22) NUMBERED PARAGRAPHS AND EIGHT (8) PAGES AND EXHIBIT A, THAT THE
ONLY CONSIDERATION FOR SIGNING THIS AGREEMENT IS THE TERMS STATED HEREIN, THAT
NO OTHER PROMISE OR AGREEMENT OF ANY KIND HAS BEEN MADE TO HIM BY ANY PERSON OR
ENTITY WHATSOEVER TO CAUSE HIM TO SIGN THIS AGREEMENT, THAT HE WILL RECEIVE ONLY
THE PAYMENTS AND BENEFITS SPECIFIED IN THIS AGREEMENT IN EXCHANGE FOR SIGNING
THIS AGREEMENT, THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT, THAT HE FULLY
UNDERSTANDS THE MEANING AND INTENT OF THIS AGREEMENT, THAT HE HAS HAD AN
ADEQUATE OPPORTUNITY TO DISCUSS THIS DOCUMENT WITH AN ATTORNEY AND HAS DONE SO
OR HAS VOLUNTARILY ELECTED NOT TO DO SO, AND THAT HE IS VOLUNTARILY EXECUTING IT
OF HIS OWN FREE WILL.


COLLEAGUE                    ENERGIZER HOLDINGS, INC.




________________________________        By: ________________________    
Dan Sescleifer    


Date:                             Date:



7

--------------------------------------------------------------------------------




            
EXHIBIT A


FULL AND GENERAL RELEASE OF CLAIMS


In consideration of the benefits and payments Energizer Holdings, Inc. has
promised Dan Sescleifer (“COLLEAGUE”) upon the final termination of COLLEAGUE’s
employment with Energizer Holdings, Inc. (including the conclusion of any
transitional employment period), COLLEAGUE hereby irrevocably and
unconditionally releases, acquits, and forever discharges Energizer Holdings,
Inc., Eveready Battery Company, Inc., Schick Manufacturing, Inc., Playtex
Products, Inc., American Safety Razor, LLC, all subsidiary and affiliated
companies, predecessors, successors, and assigns of the aforementioned, and all
past, present, and future officers, directors, agents, representatives,
stockholders, and employees of any of the foregoing (collectively, “ENERGIZER”)
from any and all claims, causes of action, rights, demands, debts, or damages of
whatever nature, whether or not COLLEAGUE currently knows of them, which might
have arisen from COLLEAGUE’s employment (including any international assignment)
with and termination from ENERGIZER and which may be brought by COLLEAGUE or
another person on COLLEAGUE’s behalf. This includes, but is not limited to, any
claim COLLEAGUE might raise under contract or tort law, or industrial statute or
industrial instrument, including for actual or constructive wrongful discharge,
and all claims of discrimination which COLLEAGUE may have arising out of any
violation of any local, state, or federal law, regulation, or executive order,
including but not limited to all claims under the Age Discrimination in
Employment Act (including but not limited to the Older Worker’s Benefit
Protection Act), Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Americans with Disabilities Act, the Family Medical Leave Act, the
Occupational Safety and Health Act, the Rehabilitation Act, the Employee
Retirement Income Security Act, the Consolidated Omnibus Budget Reconciliation
Act, The Dodd-Frank Wall Street Reform and Consumer Protection Act; The
Sarbanes-Oxley Act, as well as any claim, right or cause of action under the
Missouri Revised Statutes including, but not limited to, Workers’ Compensation
Retaliation § 287.780, the Service Letter Statute § 290.140, the Missouri Human
Rights Act § 213.010 et seq., the Missouri Overtime / Minimum Wage Act, §
290.010 et seq., or any other relevant federal, state, or local statutes or
ordinances governing or concerning employment or employee benefits that can be
released by private agreement and that have arisen prior to the Effective Date
of this Full and General Release of Claims.


COLLEAGUE hereby voluntarily gives up his right to sue ENERGIZER for any alleged
wrongdoing which preceded the Effective Date of this Full and General Release of
Claims. COLLEAGUE hereby affirms that this Full and General Release of Claims is
executed by COLLEAGUE knowingly and voluntarily. COLLEAGUE acknowledges that he
is voluntarily giving up his right to sue ENERGIZER in exchange for the benefits
and payments promised to COLLEAGUE in Section 2 of Separation Agreement and
General Release executed between ENERGIZER and COLLEAGUE on February 19, 2015
(the “Agreement”). Nothing in the Agreement or this Full and General Release of
Claims shall release COLLEAGUE’s rights to enforce the obligations of ENERGIZER
pursuant to the Agreement.


This Full and General Release of Claims does not release COLLEAGUE’s right to
file a charge (or otherwise communicate) with the Equal Employment Opportunity
Commission (the “EEOC”), the National Labor Relations Board (the “NLRB”), or
similar state or local agencies in connection with any claim COLLEAGUE believes
he may have against ENERGIZER. However, by executing this Agreement, COLLEAGUE
hereby waives the right to recover in any proceeding he may bring against
ENERGIZER before the EEOC, the NLRB, or any other agency or in any proceeding
brought against ENERGIZER by the EEOC, the NLRB, or any other agency on
COLLEAGUE’s behalf.


COLLEAGUE expressly acknowledges that ENERGIZER has given COLLEAGUE at least
twenty-one (21) days to consider this Full and General Release of Claims and
that ENERGIZER also has given

8

--------------------------------------------------------------------------------




COLLEAGUE the opportunity to discuss all aspects of this Full and General
Release of Claims with an attorney before signing. COLLEAGUE has discussed this
Full and General Release of Claims with, or, in the alternative, has freely
elected to waive any remaining part of the twenty-one (21) days and any further
opportunity to discuss this Full and General Release of Claims with, an attorney
before signing it.


COLLEAGUE understands that he may revoke his acceptance within seven (7) days
after signing this Full and General Release of Claims, and that his notice of
revocation must be given to ENERGIZER’s Human Resources Department in writing
within seven (7) days after signing this Full and General Release of Claims. If
COLLEAGUE revokes this Full and General Release of Claims, neither COLLEAGUE nor
ENERGIZER will be required to satisfy any of the terms of the Agreement or this
Full and General Release of Claims. If COLLEAGUE does not revoke his acceptance,
within seven (7) days this Full and General Release of Claims will become
effective and final (the “Effective Date”).


COLLEAGUE






____________________________        
Dan Sescleifer





9